Title: To James Madison from Robert R. Livingston, 17 January 1809
From: Livingston, Robert R.
To: Madison, James



Dear Sir
ClerMont 17th. Jany. 1809

I thank you for your favor of the 11th. which I have just now recd.  I feel much more indifferent to the measures of the belligerents with respect to us than many of my fellow citizens not because I am more regardless of the general welfare but because I sincerely believe that "all things are working together for good".  In our infancy we had the powerful protection we required.  When we attained to Manhood our protector becoming our oppressor forced us to assert our rights & taught us to know our strengths.  Our struggle left us poor & without the capital that our situation required.  The Wars of Europe gave us immense wealth.  Part of this was vested in territorial improvements, so as totally to change the face of our country & facilitate our interior commerce.  The injustice of Spain added a new world to our dominions, & placed us in a situation to live if necessary within ourselves.  The continued course of prosperity was attended with its normal consequence.  A money geting spirit was introducing itself into every part of the country.  Banks were rising in every village & speculation found a home in every farm house.  Had the war of Europe continued & our trade met with no interruption the love of country would soon have been lost in the love of money.  It has been checked, & it has been checked in the most favorable moment.  We have an immense capital which not being employed in commerce, must find some other occupation.  It must necessarily be vested in manufactures, & when once so vested it can not even in peace be easily with drawn.  All this has happened just at the moment that the country was ripe for manufactures.  As for the exaggerated Stories of the distress of the country; I hear them with contempt because I know them to be false.  I have lately made an excursion to Boston thro’ Connecticut & another to the North east extremity of Vermont thro’ Massachusetts & New Hampshire.  Never have I at any time witnessed more ease & comfort more building & active improvements than at this moment.  Let Congress regiment our seamen taking five or six thousand of them into service with permission for any of them to be discharged upon a weeks notice if they find other employ.  They may find occupation on the public works & make ex. Stone .  Let them lay the keels of a few ships & frigates in Boston Salem New York Philadelphia Baltimore &c. & they will provide for the only people that are really distressed by the stopage of trade.  The expense of eight or ten millions extraordinary is no object.  They can borrow what they please & of what moment is it whether the debt is paid ten years sooner or later.
I thank you for your friendly intentions relative to my sheep.  Perhaps some other opportunity may present.  And indeed I think if war is to be apprehended either with France, or England, it is a duty the government owes its citizens to send for those that are now in France & who must suffer if they stay & find it extremly difficult to return.  Ships may be hired almost for nothing.  If they are allowed to take out french passengers, & bring back Americans, in such case Bordeaux is the proper port to receive them.  It is now their general place of residence as it is the scene of their business.  Should a ship go to Nantes, which is only a narrow  resort & within three hours sail from the point of  which they must make in either case & near three days journey nearer to Paris.  I could get some Sheep in that way from a Celebrated flock of Mr. Chaptal, tho those at Bordeaux are already purchased.  Will you be so obliging as to inform Genl. Armstrong that it is your wish to have my sheep sent out & request him to have a permit sent for their exportation both to the consul at Nantes & at Bordeaux so that in case a vessel should at any time go I might meet with no difficulty in geting them.  This is of more consequence because those brought by Coll. Humphries are so small & ill made that many are prejudiced against them.  Those I have here & in France are full as large & better made than the sheep of our own country and the wool of a finer staple than any spanish Merinoes I have seen.  Of this I am going to give you a remarkable instance.  The cloth made by my daughter was spun wove & fulled by persons who had never seen spanish wool or manufactured fine cloth, & tho indifferently dressed & too  fulled, She recd. 32 1/2 yards 25 inches wide for 16 3/4 lbs of wool , after it was washed & picked.  This is at the rate of six penny weights 11 grains for a yard of cloth one inch wide.  The best English Cloth from Spanish imported Wool takes two pounds of wool (as Doc Parry States) for a yard of cloth 63 inches wide which is at the of 9 penny weight 16 grains for 32 square inches.  This evidently proves what I the examination of the wool has long since convinced me that the wool of the Merino sheep has improved in this Country.  Those I sent over in 1802 were indeed chosen with great care but I think those I have bred have finer fleeces & better forms.  I send you a sample from two rams, one a Grown sheep the other a lamb, of one year old next spring & who now would weigh above 16 Pr the quarter if dressed.  As the wool is taken now it is four months short of its full growth.  You see I am riding my hobby.  I must take care he does not run you down.  Mrs. Livingston takes the liberty to request you to accept a coat of her cloth.  Even tho you should be better supplied by a more skilful artist you will value this as she hopes, because it is truly a domestic manufacture.  Be so obliging as to let me know whether to  it thro the post office if no other means offers.  I have the honor to be Dear Sir with the most respectful 

RRL

